Citation Nr: 1625766	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-41 850	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an extension of a total evaluation based on convalescence beyond the initial three-month period authorized for surgery for a service-connected left shoulder disability.

2.  Entitlement to an increased rating for a left shoulder disability, currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to April 15, 2015.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The April 2008 decision denied an increased rating for residuals of a left shoulder dislocation.  The November 2008 decision assigned a temporary total rating for convalescence from July 2 to October 31, 2008

TDIU is an element of the Veteran's increased rating claim because unemployability has been raised by the record; therefore, the issue is included in the present appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As TDIU was granted by a July 2015 rating decision, effective April 15, 2015, the issue has been characterized as entitlement to TDIU prior to that date.

The Veteran appeared at hearing before the undersigned in April 2015.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to an increased rating for a left shoulder disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

The Veteran withdrew his appeal of the denial of an extension of a total evaluation based on convalescence for surgery for his service-connected left shoulder disability on the record during the April 2015 hearing.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a) (2015).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board.  38 C.F.R. § 20.204(b) (2015). 

In the present case, the Veteran withdrew his appeal of the denial of an extension of a total evaluation based on convalescence for surgery for his service-connected left shoulder disability on the record during the April 2015 hearing.  There is no remaining allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review this appeal, and it is dismissed.


ORDER

The appeal with regard to an extension of a total evaluation based on convalescence for surgery for the service-connected left shoulder disability is dismissed.

REMAND

Since this matter was certified to the Board, and after the Board hearing, the RO developed additional relevant evidence in the form of a new left shoulder examination in July 2015 and obtained pertinent VA treatment records dated through July 2015.

The RO is required to issue a new supplemental statement of the case regarding pertinent evidence it develops after the statement of the case or most recent supplemental statement of the case.  38 C.F.R. § 19.31(b) (2015).

When evidence is received after the transfer of a case to the Board, the Board must determine what action is required with respect to the additional evidence.  38 C.F.R. § 19.37(b) (2015).  Under 38 C.F.R. § 20.1304(c), any pertinent evidence received following certification of an appeal to the Board must be referred to the AOJ for review, "unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral."  The Veteran has not waived initial AOJ consideration; therefore, the AOJ must consider this newly acquired evidence in the first instance and issue a supplemental statement of the case to ensure the Veteran is afforded due process.  See 38 U.S.C. § 7104(a) (West 2014); 38 C.F.R. § 20.101(a) (2015); see also Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Board notes that 38 U.S.C.A. § 7105(e) permits the Board to initially consider newly received evidence.  This provision; however, is applicable to cases where the substantive appeal was filed on or after February 2, 2013.  38 U.S.C.A. § 7105(e) (West 2014); VA Fast Letter 14-02 (May 2, 2014).  Here, the Veteran filed his substantive appeal prior to February 2, 2013.  Further, VA does not currently interpret section 7105(e) as extending to evidence that was not submitted by the appellant, such as evidence gathered by VA pursuant to the duty to assist.  Therefore, if evidence was developed by VA, the Board will not assume that the appellant has knowingly and voluntarily waived AOJ consideration of such evidence; and the amended 38 U.S.C.A. § 7105(e) does not apply.

Although TDIU was granted by the July 2015 rating decision, effective April 15, 2015, consideration must be given to whether TDIU was warranted during earlier periods while the shoulder claim was pending.

Accordingly, the case is REMANDED for the following action:

1.  Re-adjudicate the issues of entitlement to an increased rating for the service-connected left shoulder disability and to TDIU prior to April 15, 2015.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case that includes consideration of all evidence obtained or received since the statement of the case on December 19, 2013.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


